Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 1 of 20 PageID #: 13159




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


    BIODELIVERY SCIENCES
    INTERNATIONAL, INC. AND
    ARIUS TWO, INC.,                       REDACTED - PUBLIC VERSION
                 Plaintiffs,               (Filed July 14, 2021)

                     v.                   C.A. No. 19-444-CFC-CJB

    CHEMO RESEARCH, S.L., INSUD
    PHARMA S.L.U., INTELGENX
    CORP., AND INTELGENX
    TECHNOLOGIES CORP.,

                     Defendants.



         DEFENDANTS’ RESPONSE TO BDSI’S OBJECTIONS TO
       MAGISTRATE JUDGE BURKE’S JUNE 11, 2021 MEMORANDUM
      ORDER DENYING BDSI’S RENEWED MOTION TO STAY [D.I. 372]
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 2 of 20 PageID #: 13160




                                             YOUNG CONAWAY STARGATT &
   OF COUNSEL:                                TAYLOR, LLP

   Dennies Varughese, Pharm. D.              Anne Shea Gaza (#4093)
   Adam C. LaRock                            Samantha G. Wilson (#5816)
   Josephine J. Kim                          Rodney Square
   Tyler C. Liu                              1000 North King Street
   STERNE, KESSLER, GOLDSTEIN &              Wilmington, DE 19801
    FOX PLLC                                 (302) 571-6600
   1100 New York Avenue NW, Suite 600        agaza@ycst.com
   Washington, DC 20005                      swilson@ycst.com
   (202) 371-2600
   dvarughese@sternekessler.com              Attorneys for Defendants
   alarock@sternekessler.com
   joskim@sternekessler.com
   tliu@sternekessler.com

   Attorneys for Chemo Research, S.L., and
   Insud Pharma S.L.U.

   Paul T. Meiklejohn
   Geoffrey M. Godfrey
   DORSEY & WHITNEY LLP
   701 Fifth Avenue, Ste. 6100
   Seattle, WA 98104
   (206) 903-8800
   meiklejohn.paul@dorsey.com
   godfrey.geoff@dorsey.com

   Attorneys for IntelGenx Corp., and
   IntelGenx Technologies Corp.


   Dated: July 9, 2021
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 3 of 20 PageID #: 13161




                                         TABLE OF CONTENTS

   I.     INTRODUCTION ........................................................................................... 1
   II.    BACKGROUND ............................................................................................. 2
   III.   ARGUMENT ................................................................................................... 5
          A.       A Stay Is Not Warranted ....................................................................... 5
                   1.       A Stay Will Not Simplify the Issues for Trial ............................ 6
                   2.       The Stage of Discovery Weighs Against a Stay ......................... 7
                   3.       The Balance of Harms Favors Denying a Stay ........................... 8
          B.       There Is No Basis to Toll the 30-Month Stay ..................................... 10
   IV.    CONCLUSION.............................................................................................. 11




                                                           i
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 4 of 20 PageID #: 13162




                                       TABLE OF AUTHORITIES

                                                                                                             Page(s)

   Cases
   Apotex, Inc. v. Daiichi Sankyo, Inc.,
     781 F.3d 1356 (Fed. Cir. 2015) ............................................................................ 6

   In re Brimonidine Patent Litig.,
       2008 WL 4809037 (D. Del. Nov. 3, 2008) .....................................................9, 10

   Cephalon, Inc. v. Sandoz Inc.,
     2011 WL 1750446 ................................................................................................ 5

   Forest Labs., LLC v. Sigmapharm Labs., LLC,
     2019 WL 3574249 (D. Del. Aug. 6, 2019) ........................................................... 7

   Gold v. Johns-Manville Sales Corp.,
     723 F.2d 1068 (3rd Cir. 1983) ............................................................................ 10

   Haines v. Liggett Grp. Inc.,
     975 F.2d 81 (3d Cir. 1992) ................................................................................... 5

   Masimo Corp. v. Philips Elecs. N. Am. Corp.,
     2010 WL 2836379 (D. Del. July 15, 2010) .......................................................... 5

   Novartis Corp. v. Dr. Reddy’s Labs., Ltd.,
     2004 WL 2368007 (S.D.N.Y. Oct. 21, 2004) ....................................................... 7

   Statutes
   21 U.S.C. § 355(j)(5)(B)(iii) .................................................................................... 10




                                                            ii
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 5 of 20 PageID #: 13163




   I.    INTRODUCTION
         BDSI’s Objection to Magistrate Judge Burke’s denial of its renewed stay

   motion seeks an unwarranted “do-over” of its latest failed attempt to delay

   adjudication of Chemo’s non-infringement issues.1 BDSI renewed its motion to stay

   on the basis that Chemo sought a modest 45-day extension (i.e., March 31 to May

   15, 2021) from FDA to file Chemo’s response to FDA’s Complete Response Letter

   (“CRL”). In denying the renewed motion, Magistrate Judge Burke considered three

   rounds of briefs, a joint supplemental submission addressing how the filing of

   Chemo’s CRL response impacted BDSI’s renewed motion, and nearly an hour of

   oral argument.

         BDSI’s Objection identifies no errors in Magistrate Judge Burke’s analysis,

   falling far short of its burden to show the Order was clearly erroneous or contrary to

   law. Instead, BDSI simply reiterates the same worn out arguments that Magistrate

   Judge Burke considered and rejected, now a second time.

         BDSI’s primary argument for a stay—that the issues for trial would be

   simplified after receiving FDA’s views on the pH specification included in Chemo’s

   CRL response—is based on pure speculation. First, BDSI has pointed to nothing to

   suggest that FDA would provide any “views” on the pH specification prior to



   1
    As used herein, “Chemo” refers collectively to Chemo Research, S.L., Insud
   Pharma S.L.U., IntelGenx Corp., and IntelGenx Technologies Corp.


                                             1
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 6 of 20 PageID #: 13164




   approval. And Magistrate Judge Burke correctly determined that it was uncertain

   whether FDA would reject Chemo’s pH specification, as BDSI speculates, and

   concluded a stay would not simplify the issues for trial.

         Second, BDSI argued that the timing and volume of Chemo’s production of

   documents underlying the CRL response weighed in favor of a stay. But Magistrate

   Judge Burke considered this argument and found that an adjustment of the schedule,

   not a stay, alleviated any alleged prejudice to BDSI.

         Third, BDSI contended that Chemo would not be prejudiced by a stay. To the

   contrary, a stay would substantially disadvantage Chemo commercially, and

   undermine its investment and efforts to date. Moreover, BDSI failed to demonstrate

   that it would suffer any clear case of hardship.

         Magistrate Judge Burke made the requisite findings under the controlling,

   discretionary factors. Accordingly, Chemo respectfully submits that the Court

   should affirm Magistrate Judge Burke’s denial of BDSI’s renewed motion to stay.

   II.   BACKGROUND
         This case has been substantially narrowed and now only concerns alleged

   infringement. Chemo has formulated its proposed ANDA product in a way that does

   not infringe BDSI’s asserted patents: the asserted claims each require a device with

   certain layers that have a pH between about 4 and about 6 or 7.5. But the layers in

   Chemo’s ANDA product have a pH no greater than              D.I. 353 at ¶ 4. Chemo’s



                                             2
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 7 of 20 PageID #: 13165




   CRL response memorialized that pH in a specification such that Chemo’s ANDA

   product will only have layers with pHs between                  . D.I. 368 at 3. And,

   Chemo has committed to not changing the pH specification in its pending ANDA

   above        Id. These facts defeat BDSI’s infringement theories, which rely on

   Chemo’s ANDA not having a pH specification. In view of these facts and the

   recognition that it no longer has any viable infringement theory2 against Chemo’s

   ANDA product, BDSI’s litigation strategy is apparently to delay adjudication of its

   infringement case.

           Specifically, BDSI has long hoped to capitalize on the fact that Chemo

   received a CRL deficiency letter from FDA on October 17, 2019. BDSI first

   requested a stay in January 17, 2020 (D.I. 132), which Magistrate Judge Burke

   denied (D.I. 182) and the Court affirmed. In the following months, the parties agreed,

   with the Court’s approval, to move trial on non-infringement issues to November

   2021 (D.I. 305) and later to forego an invalidity trial altogether. D.I. 338. Notably,

   BDSI agreed to the November 2021 trial on non-infringement issues knowing that

   there would be no FDA feedback on Chemo’s pH specification before trial. Id.




   2
     BDSI’s only infringement theory for the pH claim limitation is to rely on the fact
   that Chemo’s ANDA did not contain a pH specification. That theory is no longer
   viable since Chemo included an express pH specification in its CRL response.
   Tellingly, BDSI never sought leave to supplement its contentions and it has no basis,
   much less the requisite good cause, to amend its contentions now.


                                             3
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 8 of 20 PageID #: 13166




         Since 2019, Chemo was diligently preparing its response to the CRL.

   Although many of the documents being prepared for the CRL response were not

   relevant to the infringement inquiry—for infringement purposes, the most important

   portion of Chemo’s CRL response is the pH specification—BDSI requested, and

   Chemo agreed to and did produce, internal documents underlying the CRL response.

   D.I. 298. Rather than disrupt operations to conduct numerous piecemeal document

   collections and productions, Chemo produced the pH testing documents and product

   samples on a rolling and expedited basis during the summer of 2020, and agreed to

   produce the remaining documents underlying the CRL response once it was

   completed and the full universe of documents were identifiable. See D.I. 272 at 2-3;

   D.I. 298.

         Despite Chemo’s diligent efforts to respond to FDA’s CRL by March 2021, it

   faced unprecedented and unique circumstances when the COVID-19 pandemic

   began. The pandemic slowed the technical work and created resource constraints

   that ultimately necessitated a 45-day extension to respond to FDA (i.e., from March

   31 to May 15, 2021). See D.I. 353 at ¶¶ 7-13 (explaining that the pandemic caused

   reduced laboratory time, delays at contract labs that were used for testing and

   analysis, and delays in procuring necessary materials). Chemo subsequently filed its

   CRL response on May 14, 2021. D.I. 362.




                                            4
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 9 of 20 PageID #: 13167




          BDSI overreacted to this modest extension and renewed its motion to stay,

   claiming that the parties could not possibly go to trial without the CRL response and

   related discovery. With the CRL response filed and responsive documents produced,

   Magistrate Judge Burke denied BDSI’s motion, finding that an extension of the

   schedule—not a stay—addressed BDSI’s concerns. D.I. 372 at ¶¶ 1, 5.

   III.   ARGUMENT
          “[N]on-dispositive pre-trial rulings made by magistrate judges on referred

   matters should only be set aside if clearly erroneous or contrary to law.” Masimo

   Corp. v. Philips Elecs. N. Am. Corp., C. A. No. 09–80–JJF–MPT, 2010 WL

   2836379, at *1 (D. Del. July 15, 2010). “A finding is clearly erroneous if the

   determination ‘(1) is completely devoid of minimum evidentiary support displaying

   some hue of credibility, or (2) bears no rational relationship to the supportive

   evidentiary data . . . .’” Id. (internal citations omitted). “Motions to stay invoke the

   broad discretionary powers of the court.” See Cephalon, Inc. v. Sandoz Inc., C.A.

   No. 10-123-SLR, 2011 WL 1750446, at *2 (D. Del. May 5, 2011). Magistrate Judge

   Burke’s well-supported denial of BDSI’s renewed motion was not clearly erroneous

   or contrary to law.

          A.    A Stay Is Not Warranted
          Magistrate Judge Burke carefully “considered the three stay-related

   factors”—that is, (i) whether a stay would unduly prejudice or present a clear tactical

   disadvantage to the non-moving party; (ii) whether a stay will simplify the issues in

                                              5
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 10 of 20 PageID #: 13168




   question and trial of the case; and (iii) whether discovery is complete and whether a

   trial date has been set—and “[h]aving taken those factors into consideration,” denied

   BDSI’s motion. D.I. 372 at ¶ 1.

                1.     A Stay Will Not Simplify the Issues for Trial
         Contrary to BDSI’s unsupported claim, Magistrate Judge Burke determined

   that a stay in this case would not simplify the issues for trial. Id. at ¶¶ 1-3.

         BDSI argued that a stay was warranted because proceeding without FDA’s

   response to Chemo’s CRL response would waste judicial resources if FDA rejected

   Chemo’s ANDA product or required changes to Chemo’s ANDA product. However,

   Magistrate Judge Burke considered BDSI’s basis for believing that FDA would

   reject Chemo’s pH specification and correctly recognized that it was based on

   conjecture, finding that “whether the FDA will [reject Chemo’s pH specification] is

   uncertain.” Id. at ¶ 3. Magistrate Judge Burke determined that there would not be a

   simplification of issues for trial, finding that (1) “much of the uncertainty that

   bolstered Plaintiffs’ request for a stay has since subsided” after Chemo filed its CRL

   response (Id. at ¶ 2), (2) there was only “a bit more uncertainty [in this case] than in

   the average [Hatch-Waxman] case” (Id. at ¶ 3), and (3) FDA did not reject Chemo’s

   pH specification but rather “simply asked Defendants to ‘add a pH specification.’” Id.

         Magistrate Judge Burke’s findings are entirely consistent with binding Federal

   Circuit precedent holding that tentative FDA approval is not a prerequisite to



                                               6
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 11 of 20 PageID #: 13169




   litigating a Hatch-Waxman case. See Apotex, Inc. v. Daiichi Sankyo, Inc., 781 F.3d

   1356, 1365-66 (Fed. Cir. 2015) (“The statute evidently contemplates litigation well

   before such tentative approval.”). BDSI’s request that trial be stayed until there is

   some “FDA feedback” on the pH specification circumvents this authority. Moreover,

   His Honor’s findings are entirely consistent with how other courts have decided

   motions to stay in view of CRL deficiency letters from FDA. See Shire Dev. LLC v.

   Mylan Pharm., Inc., C.A. No. 12-1190, 2015 WL 10793982, at 3 (M.D. Fla. Aug.

   11, 2015) (finding that a stay, to the extent it is even warranted, should last only until

   a CRL response is filed with FDA). Indeed, BDSI’s Objection cites to Forest

   Laboratories, LLC v. Sigmapharm Laboratories, LLC, C.A. No. 14-1119-MSG,

   2019 WL 3574249 (D. Del. Aug. 6, 2019), which Magistrate Judge Burke found to

   be “really inapposite.” D.I. 372 at ¶ 4.3 Magistrate Judge Burke thus correctly

   decided that a stay would not simplify the issues for trial.

                2.     The Stage of Discovery Weighs Against a Stay
         Magistrate Judge Burke’s determination that the stage of discovery weighed

   against a stay was well grounded. BDSI complains that Magistrate Judge Burke


   3
     BDSI cites for the first time in its Objection to Novartis Corp. v. Dr. Reddy’s
   Laboratories, Ltd., C.A. No. 04-0757, 2004 WL 2368007 (S.D.N.Y. Oct. 21, 2004).
   Notwithstanding this new legal argument, Novartis does not support a stay. There,
   the generic moved to stay the infringement action arguing that FDA’s ongoing
   review of data in the ANDA could moot the litigation and thereby simplify issues
   for trial. Novartis, 2004 WL 2368007, at *1. Here, Chemo strongly contests the
   notion that a stay would simplify the case.


                                               7
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 12 of 20 PageID #: 13170




   failed to consider the volume of documents underlying the CRL response that

   Chemo produced to BDSI and the timing of those productions. But Magistrate Judge

   Burke considered this issue during briefing (D.I. 368 at 1) and oral argument (June

   8, 2021 Hearing Tr. at 9:19-10:9, 20:15-22, 21:14-22:3, 23:1-24, 31:10-32:10,

   33:18-34:4, 35:20-22) and correctly determined that it was not a basis for a stay but

   was “a good argument that the case schedule needs to be altered.” D.I. 372 at ¶ 5.

   This was because Chemo had produced the critical pH documents and product

   samples long ago and only agreed to produce the remaining documents underlying

   the CRL response “once [the CRL response was] complete.” See D.I. 272 at *3; see

   also id. at 2; D.I. 273 at 1. Once Chemo finalized and filed its CRL response on May

   14, it promptly completed its document productions on May 18. See D.I. 362; D.I.

   368 at 2.

         Moreover, BDSI’s own failure to move discovery forward undermined its

   arguments. BDSI refused to take any of the noticed depositions even after all

   document productions were complete. See D.I. 368 at 3. Magistrate Judge Burke

   thus correctly decided that the state of discovery weighed against a stay.

                3.    The Balance of Harms Favors Denying a Stay
         Magistrate Judge Burke’s finding that the balance of hardships weighed

   against a stay was well supported. Contrary to BDSI’s suggestion, Magistrate Judge

   Burke specifically addressed this factor at the oral argument. See, e.g., June 8, 2021



                                             8
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 13 of 20 PageID #: 13171




   Hearing Tr. at 16:11-17:9 and 29:7-13. In his Order, Magistrate Judge Burke made

   clear that an adjustment to the schedule was sufficient to address any alleged

   prejudice to BDSI by the timing and volume of Chemo’s productions of documents

   underlying the CRL response. D.I. 372 at ¶ 5.

         Magistrate Judge Burke’s finding that the balance of hardships favored an

   adjustment to the schedule, rather than a stay, was entirely proper. Id. Chemo has

   invested significant resources at the expense of other projects and navigated a global

   pandemic to submit the CRL response on a timeline that allows for trial in November

   2021. D.I. 368 at 3. To stay the case now would commercially disadvantage Chemo

   and undermine Chemo’s efforts to date. Id. Additionally, a stay would prejudice

   Chemo by postponing its effort to clear Teva’s 180-day exclusivity (see D.I. 352 at

   5-6), which blocks Chemo’s market entry. Courts have similarly determined that

   prejudice from delayed market entry is “not insignificant” and supports denying a

   stay motion. In re Brimonidine Patent Litig., C.A. No. 07-MD-1866 GMS, 2008 WL

   4809037, at *2 (D. Del. Nov. 3, 2008). BDSI argues that a stay is justified because

   FDA cannot comment on the CRL response until January 16, 2022 and Chemo

   agreed to stay off the market until May 2022. This argument misses the point: any

   delay in the case schedule will further delay resolution of this action, exacerbate

   Chemo’s prejudice, and unnecessarily shorten the time period the Court has to




                                             9
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 14 of 20 PageID #: 13172




   consider the issues before rendering its post-trial opinion without risking preliminary

   injunction motion practice.

         To support its request for a stay, BDSI needed to “demonstrate a clear case of

   hardship or inequity,” but failed to do so. See Gold v. Johns-Manville Sales Corp.,

   723 F.2d 1068, 1075-76 (3d Cir. 1983). The only hardship BDSI musters is that

   litigating this case risks wasting resources. BDSI must have believed the opposite in

   December 2020 when it agreed to the current schedule knowing that it would not

   receive FDA’s views on Chemo’s CRL before the November 2021 trial.

         B.     There Is No Basis to Toll the 30-Month Stay
         BDSI argues for this Court to conduct a de novo review and toll the 30-month

   stay of FDA approval. BDSI should not be permitted to have it both ways: if it

   believes that Chemo’s ANDA product is not approvable, then there is no need to

   extend the 30-month stay. Moreover, a court can shorten or lengthen the 30-month-

   stay period only when either party “fail[s] to reasonably cooperate in expediting the

   action.” See 21 U.S.C. § 355(j)(5)(B)(iii). Generating supplemental data for FDA is

   not a basis to toll the 30-month stay. Brimonidine, 2008 WL 4809037, at *3. Nor has

   Chemo acted unreasonably in discovery. Chemo provided sworn declarations

   confirming its pH specification in 2020 and 2021 (D.I. 186 at ¶ 3; D.I. 353 at ¶ 4)

   and produced product samples and internal pH testing documents (D.I. 272 at 2-3)

   before the CRL response, and promptly completed its productions of documents and



                                             10
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 15 of 20 PageID #: 13173




   offered depositions after the CRL filing (D.I. 362; D.I. 368 at 3).

   IV.   CONCLUSION
         Magistrate Judge Burke’s Memorandum Order denying BDSI’s renewed

   motion to stay should be affirmed.




                                             11
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 16 of 20 PageID #: 13174




                                          YOUNG CONWAY STARGATT
                                           & TAYLOR, LLP
    OF COUNSEL:
    Dennies Varughese, Pharm. D.          /s/ Anne Shea Gaza
    Adam C. LaRock                        Anne Shea Gaza (No. 4093)
    Josephine Kim                         Samantha G. Wilson (No. 5816)
    Tyler C. Liu                          Rodney Square
    STERNE, KESSLER, GOLDSTEIN            1000 N. King Street
      & FOX P.L.L.C.                      Wilmington, DE 19801
    1100 New York Avenue NW, Suite        agaza@ycst.com
    600                                   swilson@ycst.com
    Washington, DC 20005
    (202) 371-2600                        Attorneys for Defendants
    dvarughese@sternekessler.com
    alarock@sternekessler.com
    joskim@sternekessler.com
    tliu@sternekessler.com

    Attorneys for Chemo Research, S.L.
    and Insud Pharma S.L.U.

    Paul T. Meiklejohn
    Geoffrey M. Godfrey
    DORSEY & WHITNEY LLP
    701 Fifth Avenue, Ste. 6100
    Seattle, WA 98104
    (206) 903-8800
    meiklejohn.paul@dorsey.com
    godfrey.geoff@dorsey.com

    Attorneys for IntelGenx Corp.,
    and IntelGenx Technologies
    Corp.

    Dated: July 9, 2021




                                         12
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 17 of 20 PageID #: 13175




                             CERTIFICATE OF COMPLIANCE

         I hereby certify that the foregoing document complies with the Court’s type

   and number limitations because it has been prepared in Times New Roman 14-point

   typeface using Microsoft Word 2016, and contains 2,477 words as determined by

   the Word Count feature of Microsoft Word 2016, exclusive of the caption, tables,

   signature blocks, and certifications.

                                            YOUNG CONWAY STARGATT
                                             & TAYLOR, LLP

                                             /s/ Anne Shea Gaza
                                            Anne Shea Gaza (No. 4093)
                                            Samantha G. Wilson (No. 5816)
                                            Rodney Square
                                            1000 N. King Street
                                            Wilmington, DE 19801
                                            agaza@ycst.com
                                            swilson@ycst.com

                                            Attorneys for Defendants




                                           13
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 18 of 20 PageID #: 13176




                            CERTIFICATE OF SERVICE

         I, Samantha G. Wilson, hereby certify that on July 14, 2021, I caused to be

   electronically filed a true and correct copy of the foregoing document with the

   Clerk of the Court using CM/ECF, which will send notification that such filing is

   available for viewing and downloading to the following counsel of record:

                            Jack B. Blumenfeld, Esquire
                            Jeremy A. Tigan, Esquire
                            Morris, Nichols, Arsht & Tunnell LLP
                            1201 North Market Street
                            P.O. Box 1347
                            Wilmington, DE 19899
                            jblumenfeld@mnat.com
                            jtigan@mnat.com

                            Attorneys for BioDelivery Sciences International Inc.
                            and Arius Two, Inc.

         I further certify that on July 14, 2021, I caused the foregoing document to be

   served via electronic mail upon the above-listed counsel and on the following:

                            Charles E. Lipsey, Esquire
                            Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                            1875 Explorer Street, Suite 800
                            Reston, VA 20190-6023
                            charles.lipsey@finnegan.com

                            Michael R. Galgano, Esquire
                            Daniel G. Chung, Esquire
                            Justin J. Hasford, Esquire
                            Daniele San Roman, Esquire
                            Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                            901 New York Avenue, N.W.
                            Washington, DC 20001
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 19 of 20 PageID #: 13177




                           michael.galgano@finnegan.com
                           daniel.chung@finnegan.com
                           justin.hasford@finnegan.com
                           daniele.sanroman@finnegan.com

                           Jeffrey D. Smyth, Esquire
                           Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                           Stanford Research Park
                           3300 Hillview Avenue
                           Palo Alto, CA 94304
                           jeffrey.smyth@finnegan.com

                           Howard W. Levine, Esquire
                           Dechert LLP
                           1900 K Street NW
                           Washington, DC 20006
                           (202) 261-3000
                           howard.levine@dechert.com

                           Jennifer S. Swan, Esquire
                           Dechert LLP
                           3000 El Camino Real
                           Five Palo Alto Square, Suite 650
                           Palo Alto, CA 94306
                           (650) 813-4800
                           jennifer.swan@dechert.com

                           AllBDSIChemo@dechert.com

                           Attorneys for BioDelivery Sciences International Inc.
                           and Arius Two, Inc.




                                          2
Case 1:19-cv-00444-CFC-CJB Document 388 Filed 07/14/21 Page 20 of 20 PageID #: 13178




   Dated: July 14, 2021                      YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP

                                             /s/ Samantha G. Wilson
                                             Anne Shea Gaza (No. 4093)
                                             Samantha G. Wilson (No. 5816)
                                             Rodney Square
                                             1000 N. King Street
                                             Wilmington, Delaware 19801
                                             agaza@ycst.com
                                             swilson@ycst.com

                                             Attorneys for Chemo Research S.L.,
                                             Insud Pharma S.L.U., IntelGenx
                                             Corp., and IntelGenx Technologies
                                             Corp.




                                         3
